Case 13-26715        Doc 45     Filed 02/20/19     Entered 02/20/19 14:47:52          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 13 B 26715
         Kevin Thomas Hagn
         Jennifer Lynn Hagn
                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 06/29/2013.

         2) The plan was confirmed on 12/11/2013.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was Completed on 11/05/2018.

         6) Number of months from filing to last payment: 64.

         7) Number of months case was pending: 68.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $198,786.99.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 13-26715             Doc 45          Filed 02/20/19    Entered 02/20/19 14:47:52                Desc         Page 2
                                                           of 4



 Receipts:

           Total paid by or on behalf of the debtor                   $167,559.44
           Less amount refunded to debtor                                   $0.00

 NET RECEIPTS:                                                                                         $167,559.44


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                         $2,000.00
     Court Costs                                                                       $0.00
     Trustee Expenses & Compensation                                               $6,917.55
     Other                                                                             $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                         $8,917.55

 Attorney fees paid and disclosed by debtor:                         $1,500.00


 Scheduled Creditors:
 Creditor                                               Claim         Claim            Claim       Principal       Int.
 Name                                         Class   Scheduled      Asserted         Allowed        Paid         Paid
 Adventist health Partners                Unsecured          42.58           NA              NA            0.00        0.00
 Adventist Hinsdale Hospital              Unsecured         402.00           NA              NA            0.00        0.00
 American Airlines Federal Credit Union   Unsecured         404.41           NA              NA            0.00        0.00
 American Airlines Federal Credit Union   Unsecured     11,443.23     21,191.89        21,191.89      8,945.31         0.00
 American Airlines Federal Credit Union   Unsecured     10,538.96            NA              NA            0.00        0.00
 Antio LLC                                Unsecured     23,635.12     23,635.12        23,635.12      9,976.62         0.00
 Bank Of America                          Unsecured      9,152.77            NA              NA            0.00        0.00
 Becket & Lee                             Unsecured      3,727.31       3,727.31        3,727.31      1,573.33         0.00
 BMO Harris Bank NA                       Secured       18,000.00     17,558.56        17,558.56     17,247.50      952.97
 Citi                                     Unsecured     23,635.00            NA              NA            0.00        0.00
 Cook County Treasurer                    Priority            0.00           NA              NA            0.00        0.00
 Digestive Disease Associates, LTD        Unsecured         295.56           NA              NA            0.00        0.00
 DuPage Medical Group                     Unsecured         399.73           NA              NA            0.00        0.00
 DuPage Patholog Associates SC            Unsecured         834.20           NA              NA            0.00        0.00
 Emergency Healthcare Phys H              Unsecured          92.64           NA              NA            0.00        0.00
 ERic P Chassin                           Unsecured          67.46           NA              NA            0.00        0.00
 Express Scripts                          Unsecured          52.03           NA              NA            0.00        0.00
 GECRB - JCP                              Unsecured         145.87           NA              NA            0.00        0.00
 Hinsdale Primary Care Associates         Unsecured         159.10           NA              NA            0.00        0.00
 James M Fieldhouse DDS                   Unsecured          61.40           NA              NA            0.00        0.00
 mb financial bank MasterCard             Unsecured         500.00           NA              NA            0.00        0.00
 Nissan Motor Acceptance Corporation      Unsecured      2,600.64       3,081.00        3,081.00      1,300.52         0.00
 Portfolio Recovery Associates            Unsecured         730.38        827.70          827.70        349.38         0.00
 Portfolio Recovery Associates            Unsecured     11,398.53     13,009.99        13,009.99      5,491.65         0.00
 Portfolio Recovery Associates            Unsecured      1,296.05       1,545.74        1,545.74        652.47         0.00
 Quest Diagnostics                        Unsecured         312.85           NA              NA            0.00        0.00
 Quest Diagnostics, inc                   Unsecured         250.00           NA              NA            0.00        0.00
 Santander Consumer USA                   Secured       23,332.30     23,332.30        23,332.30     23,332.30    1,285.69
 Sears - Citibank, NA                     Unsecured     11,024.00            NA              NA            0.00        0.00
 Specialized Loan Servicing LLC           Secured      200,000.00    199,132.43       199,132.43     85,868.90         0.00
 Specialized Loan Servicing LLC           Secured        2,642.12           0.00            0.00           0.00        0.00



UST Form 101-13-FR-S (9/1/2009)
Case 13-26715             Doc 45            Filed 02/20/19    Entered 02/20/19 14:47:52                Desc       Page 3
                                                             of 4



 Scheduled Creditors:
 Creditor                                                 Claim         Claim         Claim        Principal       Int.
 Name                                          Class    Scheduled      Asserted      Allowed         Paid          Paid
 Suburban Radiologists                      Unsecured          44.59           NA           NA             0.00        0.00
 T Mobile                                   Unsecured         179.87           NA           NA             0.00        0.00
 TD Bank USA NA                             Unsecured      3,860.00       3,860.66     3,860.66       1,629.62         0.00
 TD Bank USA NA                             Unsecured            NA          84.40        84.40           35.63        0.00
 The University of Chicago Medical Center   Unsecured          74.74           NA           NA             0.00        0.00
 TJX Rewards - GECRB                        Unsecured          37.39           NA           NA             0.00        0.00
 Vascular & Interventional Radiology        Unsecured         192.67           NA           NA             0.00        0.00
 Wells Fargo Bank                           Unsecured    100,000.00     98,837.89     98,837.89            0.00        0.00
 Wheaton Eye Clinic                         Unsecured          40.00           NA           NA             0.00        0.00


 Summary of Disbursements to Creditors:
                                                                         Claim           Principal                Interest
                                                                       Allowed               Paid                    Paid
 Secured Payments:
       Mortgage Ongoing                                           $199,132.43         $85,868.90                  $0.00
       Mortgage Arrearage                                               $0.00              $0.00                  $0.00
       Debt Secured by Vehicle                                     $40,890.86         $40,579.80              $2,238.66
       All Other Secured                                                $0.00              $0.00                  $0.00
 TOTAL SECURED:                                                   $240,023.29        $126,448.70              $2,238.66

 Priority Unsecured Payments:
        Domestic Support Arrearage                                       $0.00                 $0.00               $0.00
        Domestic Support Ongoing                                         $0.00                 $0.00               $0.00
        All Other Priority                                               $0.00                 $0.00               $0.00
 TOTAL PRIORITY:                                                         $0.00                 $0.00               $0.00

 GENERAL UNSECURED PAYMENTS:                                      $169,801.70         $29,954.53                   $0.00


 Disbursements:

           Expenses of Administration                                    $8,917.55
           Disbursements to Creditors                                  $158,641.89

 TOTAL DISBURSEMENTS :                                                                                 $167,559.44




UST Form 101-13-FR-S (9/1/2009)
Case 13-26715        Doc 45      Filed 02/20/19     Entered 02/20/19 14:47:52            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 02/20/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
